Title: From George Washington to the Board of War, 8 July 1780
From: Washington, George
To: Board of War


					
						Gentn
						Head Quarters Col. Dey’s Bergen County 8 July 1780
					
					Inclosed is a letter from Brgr Gen. Knox on the subject of an instant provision of shot and shells, and proposing the employing of Feash’ and Ogden furnaces for this purpose. As the matter is of the utmost importance, and requires an immediate decision, I intreat it of the Board. And should no arrangement have been made on this head I think these furnaces would answer the intention, and should be engaged in the business without a moments delay. I am &c.
				